Citation Nr: 1034477	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  07-03 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) for 
the cause of the Veteran's death under 38 U.S.C.A. § 1151 (West 
2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1950 to August 1954.  
The claimant is the Veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which, in pertinent part, denied entitlement 
to dependency and indemnity compensation (DIC) for the cause of 
the Veteran's death under 38 U.S.C.A. § 1151 (West 2002).

In the April 2006 RO decision, the RO adjudicated several issues, 
including entitlement to compensation under 38 U.S.C. 1151 for 
oropharyngeal carcinoma, and service connection for cause of the 
Veteran's death, oropharyngeal carcinoma, bilateral hearing loss, 
depression, loss of motion of the left shoulder, and an inability 
to swallow.  In her May 2006 notice of disagreement, the 
appellant only appealed the issue of dependency and indemnity 
compensation for the cause of the Veteran's death under 38 
U.S.C.A. § 1151.  In a June 2006 statement, the appellant again 
stated that the main issue that she wished to appeal was improper 
treatment.  Furthermore, in the January 2007 substantive appeal, 
the appellant again discussed the delay in the Veteran's 
treatment for his cancer.  For these reasons, the only issue 
before the Board is entitlement to compensation under 38 U.S.C. 
1151 for oropharyngeal carcinoma and no issues will be discussed 
in this decision.


FINDINGS OF FACT

1.  Medical treatment by the VA was the proximate cause of the 
Veteran's death.  

2.  The competent evidence of record establishes that the 
Veteran's death resulted from lack of proper skill and error in 
judgment, on the part of VA providers.
CONCLUSION OF LAW

The criteria for entitlement to DIC under 38 U.S.C.A. § 1151 have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.361 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  Given the Board's fully 
favorable disposition of the matter on appeal, no further 
notification or assistance in developing the facts pertinent to 
this limited matter is required at this time.  

II.  Entitlement to DIC under 38 U.S.C.A. § 1151

The provisions of 38 U.S.C.A. § 1151 were substantially revised 
as of October 1, 1997, with claims received after that date 
requiring a showing of negligence or fault in VA treatment.  See 
generally Brown v. Gardner, 513 U.S. 115 (1994).  As the 
appellant filed her claim in September 2005, the current 
provisions of 38 U.S.C.A. 
§ 1151, as well as 38 C.F.R. § 3.361, are therefore applicable in 
the present case.

When a Veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical treatment, 
compensated work therapy, or an examination furnished by the VA, 
disability compensation shall be awarded in the same manner as if 
such additional disability or death were service-connected.  38 
U.S.C.A. § 1151; 38 C.F.R. § 3.361.  
38 U.S.C.A. § 1151 specifies two bases for entitlement.  First, 
entitlement may be established on the basis of a showing of 
carelessness, negligence, lack of proper skill, error in 
judgment, or a similar instance of fault on the part of VA 
providers.  Second, entitlement may be established on a showing 
of an event not reasonably foreseeable.

To establish causation, the evidence must show that VA's hospital 
care, medical or surgical treatment, or examination resulted in 
additional disability or death.  Merely showing that a Veteran 
received care, treatment, or examination and that the Veteran has 
an additional disability or died does not establish cause.  38 
C.F.R. § 3.361(c)(1).

Such VA treatment cannot cause the continuance or natural 
progress of a disease or injury for which such care was furnished 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).

In addition to a showing of additional disability or death, there 
must be evidence showing either that VA failed to exercise the 
degree of care that would be expected of a reasonable health care 
provider, or that VA furnished treatment without the informed 
consent of the Veteran and his representative, in compliance with 
38 C.F.R. § 17.32.  Minor deviations from the 38 C.F.R. § 17.32 
requirements that are immaterial under the circumstances of a 
case will not defeat a finding of informed consent.  Consent may 
be express or implied as specified under 38 C.F.R. § 17.32(b), as 
in emergency situations.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a Veteran's additional disability 
or death was an event not reasonably foreseeable is in each claim 
to be determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a reasonable 
health care provider would not have considered to be an ordinary 
risk of the treatment provided.  In determining whether an event 
was reasonably foreseeable, 
VA will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have disclosed 
in connection with the informed consent procedures of 38 C.F.R. § 
17.32.  38 C.F.R. § 3.361(d)(2).

In this case, the Veteran died in August 2005.  His death 
certificate lists head and neck cancer as the immediate cause of 
death.  The appellant contends that VA's delay in diagnosis of 
oropharyngeal carcinoma caused the Veteran's cancer to go 
untreated for several months.  The delay in treatment for his 
oropharyngeal carcinoma subsequently resulted in the Veteran's 
death.  The appellant contends that CT scans and x-ray were 
warranted when the Veteran complained of a cough for over a year.  

The Board has reviewed the claims file and notes that the Veteran 
was treated at VA Western New York Healthcare System at Buffalo 
where he was diagnosed with oropharyngeal carcinoma in July 2003.  
Prior to this diagnosis, VA treatment records show that the 
Veteran complained of a cough as early as April 2002.   A VA 
treatment record notes that the Dr. Q. requested an 
Otolaryngology consult on October 28, 2002.  The records do not 
show that the Veteran ever received an Otolaryngology consult.  
In November 2002, the Veteran again reported a persistent but 
intermittent cough.  He was only prescribed Guafenesin DM three 
times a day by a VA physician and was not referred for further 
treatment.

In June 2003, VA records show that the Veteran again reported a 
persistent cough.  A VA physician found a neck mass and referred 
the Veteran for an ENT exam and neck CT scan.  The Veteran was 
diagnosed shortly thereafter with oropharyngeal carcinoma in July 
2003.

Following the diagnosis, the Veteran was treated with several 
surgical procedures, including having a peg tube inserted.  In 
July 2005, the Veteran was transferred to Hospice of Buffalo 
where he died in August 2005 from head and neck cancer.

In March 2010, the Board requested a medical expert opinion to 
resolve the question as to whether the Veteran's death was due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA in 
furnishing the hospital care or medical treatment, or was due to 
an event not reasonably foreseeable.  

Dr. R. provided the requested medical expert opinion after 
reviewing the Veteran's claims file.  First, Dr. R. opined that 
there was a 50 percent probability or more that the medical 
treatment by the VA was the immediate or proximate cause of the 
Veteran's death.  He explained that the diagnosis of squamous 
cell carcinoma of the pharynx, stage IVa, was made in June 2003.  
Dr. R. opined that because of the advanced stage of the cancer in 
June 2003, it was more likely than not that the cancer of the 
oropharynx was present in November 2002, when the Veteran 
complained of a persistent cough.  Advanced stage tumors have 
decreased long-term survival and increased risk of death from the 
disease.  Dr. R. further stated that if the Veteran returned for 
follow-up care following the original complaint of a cough in 
October 2002 (during the intervening 8 months prior to 
diagnosis), the failure to diagnose or refer more likely than not 
contributed to the Veteran's advanced stage of the disease and 
decreased likelihood of cure and his ultimate demise.   

The Board notes that following the October 2002 report of an 
intermittent cough, the Veteran again sought treatment from the 
VA in November 2002 for his cough.  He was not diagnosed or 
referred for further treatment at that time.  As noted earlier, 
Dr. R. opined that if the Veteran returned for follow-up care 
following the original complaint of a cough in October 2002, 
during the intervening 8 months prior to diagnosis, the failure 
to diagnose or refer more likely than not contributed to the 
Veteran's ultimate demise.  For these reasons, the Board finds 
that the Veteran's lack of proper care for the Veteran's cough, 
contributed substantially to the Veteran's demise.  

Dr. R. further opined that it is more likely than not that VA's 
lack of proper skill (failure to diagnose) or VA's error in 
judgment (failure to refer for persistent symptoms), resulted in 
a delay in diagnosis until the cancer had grown to an advanced 
stage.  This resulted in decreased survival, recurrent cancer, 
and the death of the Veteran.

The Board finds Dr. R.'s opinion to be highly probative as he 
reviewed the Veteran's claims file and provided an opinion based 
on his medical expertise in the area of Otolaryngology.  

The Board has reviewed the aforementioned evidence and finds that 
the medical treatment by the VA was the proximate cause of the 
Veteran's death.  In addition, the Board finds that the proximate 
cause of the Veteran's death was due to lack of proper skill and 
error in judgment, on the part of VA.  

As the balance of the evidence supports the appellant's claim, 
entitlement to DIC for the cause of the Veteran's death under 38 
U.S.C.A. § 1151 (West 2002) is granted in full.









ORDER

The claim of entitlement to dependency and indemnity compensation 
(DIC) for the cause of the Veteran's death under 38 U.S.C.A. § 
1151 (West 2002) is granted.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


